Citation Nr: 1313941	
Decision Date: 04/26/13    Archive Date: 05/03/13

DOCKET NO.  11-03 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for bilateral sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	John R. Worman, Attorney at Law


ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDING OF FACT

Audiological evaluations reflect that the Veteran's service-connected bilateral hearing loss has been manifested by no worse than Level I hearing impairment in the left ear and no worse than Level VI in the right ear.


CONCLUSION OF LAW

The criteria for an initial compensable rating for service-connected bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.150, 3.321, 3.385, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of (1) the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, and (3) which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2012); see also 73 Fed. Reg. 23,353-6 (April 30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).
After careful review of the claims file, the Board finds that the letter dated in June 2009 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2012); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, this letter advised the Veteran what information and evidence was needed to substantiate the claim decided herein.  This letter also requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, as well as what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies.

The United States Court of Appeals for Veterans Claims (Court) issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), which held that the VCAA notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  The June 2009 letter provided this notice to the Veteran.

The Board observes that the June 2009 letter was sent to the veteran prior to the February 2010 rating decision.  The VCAA notice with respect to the elements addressed in this letter was therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this regard, the notice provided in the June 2009 letter fully complied with the requirements of 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b) (2008), and Dingess, supra.

Therefore the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.

The Board finds that VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2012).  In this regard, the Veteran's service treatment, VA treatment records, VA examination reports, and private treatment records are associated with the claims folder.

The Veteran was afforded VA examinations in accordance with his claim in December 2009 and December 2010.  38 C.F.R. § 3.326(a) (2012).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Additionally, an examination for rating purposes should contain sufficient detail and reflect the whole recorded history of a Veteran's disability, reconciling the various reports into a consistent picture.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); 38 C.F.R. § 4.2 (2012).  As noted below, the Board finds that the VA examinations obtained in this case are more than adequate, as they are collectively predicated on a full reading of the VA medical records and thorough physical examinations.  They consider all of the pertinent evidence of record, and provide a complete rationale for evaluations provided, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4) (2012).  

Under the circumstances of this case, "the record has been fully developed," and "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations and the record is ready for appellate review.

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2012).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2012). In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2012). 

Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered.  In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2 (2012).

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2012).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2012).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).

Hearing loss is evaluated under 38 C.F.R. §§ 4.85, 4.86 (2012), Diagnostic Code 6100, Tables VI, VIA, VII of VA's rating schedule.  The Rating Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  38 C.F.R. § 4.85 (2012).  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VI A, whichever results in the higher numeral.  Each ear will be evaluated separately. 38 C.F.R. § 4.86(a) (2012).

When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VI A, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b) (2012).  The Court has held that the assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The Veteran's service-connected hearing loss is currently assigned a noncompensable disability evaluation pursuant to 38 C.F.R. § 4.85 (2012), Diagnostic Code 6100.  The Veteran contends that his hearing loss is more severe than the currently assigned noncompensable rating.  

In an April 1991 VA audiological examination, the Veteran exhibited the following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
65
n/a
70
LEFT
15
5
30
n/a
35
The average puretone threshold decibel loss was 50 in the right ear, and 23.3 in the left ear.  Speech audiometry (Maryland CNC) revealed speech recognition ability of 88 percent in the right ear and of 96 percent in the left ear.  The results in this evaluation reveal that the Veteran's hearing loss was manifested by no more than level II hearing acuity in the right ear and level I hearing acuity in the left ear.  Such designations equate to a noncompensable evaluation.

A September 2009 VA audiological assessment revealed the following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
80
90
85
LEFT
20
20
45
15
50

The average puretone threshold decibel loss was 70 in the right ear, and 22.5 in the left ear.  Speech audiometry (Maryland CNC) revealed speech recognition ability of 92 percent in the right ear and of 96 percent in the left ear.  The results in this evaluation reveal that the Veteran's hearing loss was manifested by no more than level VI hearing acuity in the right ear and level I hearing acuity in the left ear.  Such designations equate to a noncompensable evaluation.

The Veteran was afforded a VA audiological examination in December 2009 which revealed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
85
95
90
LEFT
15
15
45
15
55

The average puretone threshold decibel loss was 73.75 in the right ear, and 32.5 in the left ear.  Speech audiometry (Maryland CNC) revealed speech recognition ability of 86 percent in the right ear and of 96 percent in the left ear.  The results in this evaluation reveal that the Veteran's hearing loss was manifested by no more than level VI hearing acuity in the right ear and level I hearing acuity in the left ear.  Such designations equate to a noncompensable evaluation.

The Veteran was afforded a VA audiological examination in December 2010 which revealed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
65
85
95
LEFT
15
15
45
20
50

The average puretone threshold decibel loss was 67.5 in the right ear, and 32.5 in the left ear.  Speech audiometry (Maryland CNC) revealed speech recognition ability of 88 percent in the right ear and of 96 percent in the left ear.  The results in this evaluation reveal that the Veteran's hearing loss was manifested by no more than level III hearing acuity in the right ear and level I hearing acuity in the left ear.  Such designations equate to a noncompensable evaluation.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet.App. 362, 367 (2001).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Applying the findings of the April 1991 and September 2009 VA audiological evaluations as well as the December 2009 and December 2010 VA examinations to the rating criteria for hearing impairment, the Board finds that the criteria for an initial compensable evaluation for bilateral hearing loss have not been met.  As previously noted, the Veteran's left ear manifested an average puretone threshold of 23.3 dB, with a 96 percent speech discrimination and the right ear manifested an average puretone threshold of 50 dB, with a 88 percent speech discrimination in the April 1991 VA evaluation.  In the September 2009 VA audiological evaluation the Veteran's left ear manifested an average puretone threshold of 22.5 dB, with a 92 percent speech discrimination and the right ear manifested an average puretone threshold of 70 dB, with a 86 percent speech discrimination.  The December 2009 VA audiological examination noted that the Veteran's left ear manifested an average puretone threshold of 32.5 dB, with a 96 percent speech discrimination and the right ear manifested an average puretone threshold of 73.75 dB, with a 86 percent speech discrimination.  Finally in the December 2010 VA audiological examination the Veteran's left ear manifested an average puretone threshold of 32.5 dB, with a 96 percent speech discrimination and the right ear manifested an average puretone threshold of 67.5 dB, with a 88 percent speech discrimination.

Reference to 38 C.F.R. § 4.85, Table VI, shows his left ear hearing loss to be no more than a Level I in any of the four audiological examinations.  His right ear hearing loss exhibited a Level II in the April 1991 evaluation, a Level VI in the September 2009 evaluation and December 2009 examinations, and a Level III in the December 2010 VA examination.  The Board notes that with regard to the September 2009 and December 2009 audiological evaluations, 38 C.F.R. § 4.86(b), applies to the right ear.  Table VIA resulted in the higher numeral, so the right ear designation of hearing impairment was a Level VI.  Such designations equate to a noncompensable evaluation for the entire appeal period.  See 38 C.F.R. § 4.85(f) (2012).  As such, the probative evidence fails to demonstrate a more severe hearing loss disability than is currently addressed by the Veteran's noncompensable disability rating.  Therefore, the claims for entitlement to an initial compensable rating must be denied.

The Board acknowledges the Veteran's and his wife's statements that his hearing impairment is worse than his noncompensable rating entails.  Regarding the Veteran's statements, the Board acknowledges that he is competent to give evidence about his experiences; i.e., he is competent to report that he is having greater trouble hearing.  See Charles v. Principi, 16 Vet. App. 370, 274 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  However, neither the Veteran nor his wife is competent to testify that his hearing has worsened to a level requiring a compensable disability rating under the Diagnostic Code 6100.  The Board must rely upon competent medical evidence to determine the diagnosis or clinical features of a disease or disorder.  The Board may not draw its own medical conclusions in reaching a decision.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  While the Veteran, as a lay person, is competent to provide evidence regarding injury and symptomatology, he is not competent to provide evidence regarding diagnosis or the clinical severity of a disability.  Only a medical professional can provide evidence of diagnosis or clinical severity of a disease or disorder.  In this regard, the Board places significantly more weight on the objective clinical findings reported on examination than the Veteran's own subjective statements in support of his claim.  See Smith v. Derwinski, 1 Vet. App. 235, 237 (1991) (determining the credibility of evidence is a function for the Board).  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.85 with respect to determining the severity of his service-connected bilateral hearing loss.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also 38 C.F.R. § 3.159(a)(1) and (2) (2012).

While the Board is sympathetic to the Veteran's and his wife's assertions that he has difficulty hearing, especially in the presence of background noise, the fact remains, however, that the VA rating criteria are definitive and provide for a precise result based on audiometric test results.  The Veteran's and his wife's subjective reports of difficulty hearing under situational circumstances unfortunately cannot be the basis for an evaluative rating. The Board is bound to apply the VA rating schedule, under which the rating criteria are defined by audiometric test findings involving hearing acuity in a controlled laboratory environment.

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet.App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2012); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the Veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the Veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a Veteran's disability picture requires the assignment of an extraschedular rating.

With regard to the Veteran's service-connected hearing loss disability, the evidence of record does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the rating schedule.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  The rating criteria for the Veteran's currently assigned noncompensable disability rating under Diagnostic Codes 6100 contemplate his level of symptomatology.  Specifically, the criteria account for the Veteran's current puretone thresholds and speech recognition ability.  The Board acknowledges the Veteran's complaints of difficulty understanding speech which affects his ability to understand conversations or watch television.  The Board notes that in Martinak v. Nicholson, 21 Vet.App. 447 (2007), the U.S. Court of Appeals for Veterans Claims held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak, 21 Vet. App. at 455.  According to the December 2009 and December 2010 VA examiners, the Veteran's hearing loss has no effects on the Veteran's usual daily activities, although the December 2010 VA examiner did note the Veteran's hearing loss had significant effects on the Veteran's occupation.  Nevertheless, the Veteran's hearing difficulties are adequately contemplated by the rating schedule.  Notably, 38 C.F.R. §§ 4.85 adequately contemplates any functional loss due to hearing impairment.  As the Veteran's disability picture is contemplated by the rating schedule, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

In short, the evidence does not support the proposition that the Veteran's service-connected disability presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2012).  Thus, referral of this issue to the appropriate VA officials for consideration of an extraschedular evaluation is not warranted.

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence in this case is against the Veteran's claims for a higher disability rating than that which is currently assigned.


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss is denied.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


